Title: To Thomas Jefferson from Thomas Lehré, 6 December 1808
From: Lehré, Thomas
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                     In the Ho. of Representatives Coloumbia Dec: 6th. 1808—
                  
                  I am happy to inform you that by a Joint Ballot of both Branches of our Legislature, we have this moment elected the within named 10 Electors, who stand pledged to Vote for James Maddison as President and George Clinton as Vice President of the United States—
                  I also inform you, that I was one of a Committee appointed by the Ho. of Representatives to wait upon the Governor, to inform him of the Election of the said Electors, and also that the Governor has qualified them in my presence—
                  They are to vote tomorrow—As a proof of our determination to support you and your administration, 32 Senators, & 104 Members of the Ho. of Representatives Voted for Electors, out of which, our Electoral Ticket nearly had every Vote, as you will see by the enclosed—
                  I have also enclosed you, a Copy of the Governors Message, we have orderd 1500 Copies to be presented for the Members to send to their Constituents, in Order that they may be informed of the review the Governor has taken of your administration
                  The little Pickering party found themselves so much dispised here by every true American, that they were ashamed to show themselves—
                  With the sincerest wishes for your Welfare and happiness—I remain Sir Your Obedt. Humble Servt.
                  
                     Tho: Lehré
                     
                  
               